Buchanan, Ch. J.,
delivered the opinion of the court.
This case being presented to us as judges of the court of Appeals, under the provisions of the Act of Assembly of 1832, ch. 197, we have fully considered the attested copy of the bill and proceedings in the same, and of the order of the judge of Baltimore county court refusing the injunction prayed for by the complainants, and we have also fully considered the arguments of the solicitors of the respective parties, and are of opinion that the complainants are not entitled to the injunction prayed for, and consequently that there is no error in the order aforesaid of the judge aforesaid, refusing to award such injunction, and we therefore refuse to direct such injunction to be awarded.
It is our opinion, that the President and Directors of the Bank of Maryland, were authorised, and had the right to provide for the payment of the debts of the institution, by a transfer in trust of all the property of the bank; and that the deed of trust exhibited to us, of the 5th of April, 1834, to Thomas Ellieott, John B. Morris and Richard W. Gill, is a good, valid and effectual deed for the purposes therein expressed, notwithstanding the prior deeds of the 23d March, 1834, and the 26th March, 1834.
It is also our opinion, that antecedent to the execution of either of those deeds, it was the right and privilege of tho debtors respectively of the Bank of Maryland, secured to them by the provisions of the acts of 1818, ch. 177, and 1824, ch. 199, to pay and discharge their debts to the said bank, in the notes and certificates of deposite issued by said bank, at the par or nominal value or amount of such notes or certificates of deposite; which right and privilege were not extinguished or lost to them, by operation of either of the said deeds, but remained unimpaired.
And that Thomas Ellicoli, John B. Morris and Richard W. Gill, the trustees named in the deed of trust of the 5th April, 1834, are not only authorised and bound by the provisions of the acts of 1818, ch. 117, and 1824, ch. 199, independent of the resolution No. 1, passed at a sócela] meo'*372ing of the directors of the Bank of Maryland on the 23d of March, 1834, and of the resolution passed at a special meeting of the directors on the 5th April, 1834, or either of them, relative to the privilege of debtors to the bank, to pay such debts in the notes and certificates of deposite issued by the bank, to receive such notes and certificates at their par or nominal amount or value, in payment of debts to the bank, as the bank itself would have been bound to receive them, if no such resolutions had been passed, or deed of trust executed, whether obtained before or after the execution of the said deeds or either of them, by the debtor or debtors to the bank offering them in payment of their respective debts.
John Buchanan,
John Stephen,
Stevenson Archer,
Thomas B. Dorsey.